Upon consideration of the petition filed by Petitioner on the 10th of January 2018 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Dismissed by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 2nd of February 2018 by Petitioner-Appellant for Default Judgment for Failure to Answer/Respond:
"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."